                                                                     Case 2:21-cv-01024-JCM-BNW Document 1 Filed 05/28/21 Page 1 of 13




                                                                 1   J. BRUCE ALVERSON, ESQ.
                                                                     Nevada Bar No. 1339
                                                                 2   KARIE N. WILSON, ESQ.
                                                                     Nevada Bar No. 7957
                                                                 3   ALVERSON TAYLOR & SANDERS
                                                                     6605 Grand Montecito Pkwy, Ste. 200
                                                                 4   Las Vegas, NV 89149
                                                                     702-384-7000 Phone
                                                                 5   702-385-7000 Fax
                                                                     Attorneys for Defendants
                                                                 6   Old Dominion Freight Line and
                                                                     Jeanette Montgomery
                                                                 7

                                                                 8                              UNITED STATES DISTRICT COURT
                                                                                                     DISTRICT OF NEVADA
                                                                 9

                                                                10   VICTORIA WORLEY,                                     CASE NO:
ALVERSON TAYLOR & SANDERS




                                                                11                                Plaintiff,              DEFENDANT OLD DOMINION
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                                          FREIGHT LINE, INC.’S NOTICE OF
                                                                12                                                        REMOVAL
                                    LAS VEGAS, NV 89149




                                                                     v.
                                        (702) 384-7000




                                                                13
                                          LAWYERS




                                                                     JEANETTE MONTGOMERY, individually; OLD
                                                                14   DOMINION FREIGHT LINE, INC., DOES I
                                                                     through X, inclusive; and ROE CORPORATIONS
                                                                15   I through XX inclusive,

                                                                16                           Defendants.
                                                                     __________________________________________
                                                                17

                                                                18   TO:    DEBRA KEMPI, Clerk, United States District Court for the District of Nevada

                                                                19          PLEASE TAKE NOTICE that Defendant OLD DOMINION FREIGHT LINE, INC.

                                                                20   hereby removes to this Court the state court action entitled “VICTORIA WORLEY, Plaintiff v.

                                                                21   JEANETTE MONTGOMERY, individually; OLD DOMINION FREIGHT LINE, INC.; DOES I

                                                                22   through X, inclusive; and ROE CORPORATIONS I through XX, inclusive,” Case No. A-21-

                                                                23   834719-C filed in the Eighth Judicial District Court for Clark County, Nevada. A copy of the

                                                                24   Complaint is attached hereto as Exhibit A. The grounds for removal are:

                                                                                                                   1                                      KNW 27233
                                                                     Case 2:21-cv-01024-JCM-BNW Document 1 Filed 05/28/21 Page 2 of 13




                                                                 1          1.        This Court has original subject matter jurisdiction over this action pursuant to 28

                                                                 2   U.S.C. § 1332 and 28 U.S.C. §§ 1441(a)-(c), in that it is a civil action between Plaintiff, a citizen

                                                                 3   of Idaho, Defendants who are citizens of diverse residency, none of which reside in Idaho, and

                                                                 4   the matter in controversy exceeds $75,000.00, exclusive of interest and costs, as set forth below.

                                                                 5          2.        Based upon information and belief, Plaintiff VICTORIA WORLEY is a citizen of

                                                                 6   the State of Idaho. See Complaint ¶ 1.

                                                                 7          3.        Defendant JEANETTE MONTGOMERY is a resident of the State of Nevada. See

                                                                 8   Complaint ¶ 2.

                                                                 9          4.        Defendant OLD DOMINION FREIGHT LINE, INC. is a corporation

                                                                10   incorporated in Virginia, with its principal place of business in Thomasville, North Carolina.
ALVERSON TAYLOR & SANDERS




                                                                11          5.        The   Defendants    sued   as   DOES     I   through   X,   inclusive   and   ROE
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   CORPORATIONS I through XX, inclusive, are fictitious parties and not relevant to the
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13   determination of subject matter jurisdiction. See 28 U.S.C. § 1441(a) (stating “For purposes of
                                          LAWYERS




                                                                14   removal under this chapter, the citizenship of defendants sued under fictitious names shall be

                                                                15   disregarded”).

                                                                16          9.        Based upon information and belief, the amount in controversy, exclusive of

                                                                17   interest and costs, exceeds $75,000.00. Upon information and belief, Plaintiff VICTORIA

                                                                18   WORLEY was transported to St. Alphonsus Regional Medical Center in Boise, Idaho, following

                                                                19   the motor vehicle collision that is the subject of Plaintiff’s Complaint. Upon information and

                                                                20   belief, Plaintiff continued to seek medical treatment for injuries allegedly sustained in the

                                                                21   collision after being discharged from St. Alphonsus Regional Medical Center. It is therefore

                                                                22   expected that Plaintiff’s medical damages and the amount in controversy exceeds the

                                                                23   jurisdictional requirement. Plaintiff alleges “personal injuries.” See Complaint ¶ 26, 33 and 45.

                                                                24   ...

                                                                                                                       2                                        KNW 27233
                                                                     Case 2:21-cv-01024-JCM-BNW Document 1 Filed 05/28/21 Page 3 of 13




                                                                 1          10.     Venue is appropriate in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a)-

                                                                 2   (b) and Local Rule 8-1. This action was originally filed in the Eighth Judicial District for the

                                                                 3   State of Nevada, Clark County.

                                                                 4          11.     This notice of removal is timely filed within thirty (30) days after receipt of the

                                                                 5   paper that makes this case removable as required by 28 U.S.C. § 1446(b), in that it is filed within

                                                                 6   thirty (30) days of the Summons and Complaint which was filed on May 17, 2021, and served

                                                                 7   upon Defendant Old Dominion Freight Line, Inc. on May 19, 2021. Upon information and belief,

                                                                 8   Defendant Jeanette Montgomery has not been served with the Summons and Complaint.

                                                                 9          12.     Pursuant to 28 U.S.C. 1446(d), Defendant has prepared and will file with the

                                                                10   Clerk of the Eighth Judicial District Court a Notice of Removed Action.
ALVERSON TAYLOR & SANDERS




                                                                11          Dated this 28th day of May 2021.
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12                                                        ALVERSON TAYLOR & SANDERS
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13
                                          LAWYERS




                                                                                                                          ____________________________________
                                                                14                                                        J. BRUCE ALVERSON, ESQ.
                                                                                                                          Nevada Bar No. 1339
                                                                15                                                        KARIE N. WILSON, ESQ.
                                                                                                                          Nevada Bar No. 7957
                                                                16                                                        6605 Grand Montecito Pkwy, Ste. 200
                                                                                                                          Las Vegas, NV 89149
                                                                17                                                        702-384-7000 Phone
                                                                                                                          702-385-7000 Fax
                                                                18                                                        Attorneys for Defendants
                                                                                                                          Old Dominion Freight Line and
                                                                19                                                        Jeanette Montgomery

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                                                                     3                                        KNW 27233
                                                                     Case 2:21-cv-01024-JCM-BNW Document 1 Filed 05/28/21 Page 4 of 13




                                                                 1                                    CERTIFICATE OF ELECTRONIC SERVICE

                                                                 2             I certify that on the 28th day of May, 2021, service of the above and foregoing

                                                                 3   DEFENDANT OLD DOMINION FREIGHT LINE, INC.’S NOTICE OF REMOVAL was

                                                                 4   made by electronically filing a true and correct copy of the same to each party addressed as

                                                                 5   follows:

                                                                 6   Eric W. Hinckley, Esq.
                                                                     Nevada Bar No. 12398
                                                                 7   Eric_h@lowelawgroup.com
                                                                     LOWE LAW GROUP
                                                                 8   6671 Las Vegas Blvd
                                                                     Suite 210
                                                                 9   Las Vegas, Nevada 89119
                                                                     702-639-7846 Telephone
                                                                10   801-917-8484 Facsimile
                                                                     Attorneys for Plaintiff
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12                                                   __________________________________________
                                    LAS VEGAS, NV 89149




                                                                                                                     Employee of ALVERSON TAYLOR & SANDERS
                                        (702) 384-7000




                                                                13
                                          LAWYERS




                                                                14
                                                                     k:\z-client\27233\pleadings\notc removal.docx

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                                                                       4                                KNW 27233
Case 2:21-cv-01024-JCM-BNW Document 1 Filed 05/28/21 Page 5 of 13




                        EXHIBIT A
Case 2:21-cv-01024-JCM-BNW Document 1 Filed 05/28/21 Page 6 of 13
                                                       Electronically Filed
                                                       5/17/2021 11:55 AM
                                                       Steven D. Grierson
                                                       CLERK OF THE COURT




                                                    CASE NO: A-21-834719-C
                                                             Department 23




                       Case Number: A-21-834719-C
Case 2:21-cv-01024-JCM-BNW Document 1 Filed 05/28/21 Page 7 of 13
Case 2:21-cv-01024-JCM-BNW Document 1 Filed 05/28/21 Page 8 of 13
Case 2:21-cv-01024-JCM-BNW Document 1 Filed 05/28/21 Page 9 of 13
Case 2:21-cv-01024-JCM-BNW Document 1 Filed 05/28/21 Page 10 of 13
Case 2:21-cv-01024-JCM-BNW Document 1 Filed 05/28/21 Page 11 of 13
Case 2:21-cv-01024-JCM-BNW Document 1 Filed 05/28/21 Page 12 of 13
Case 2:21-cv-01024-JCM-BNW Document 1 Filed 05/28/21 Page 13 of 13
